Citation Nr: 1437555	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed  psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a back disability on de novo review and for a variously diagnosed psychiatric disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 1984 rating decision denied the Veteran's initial claim of service connection for a back disability based on a finding that the disability was not related to his service; a subsequent July 1988 decisional letter denied the Veteran's petition to reopen his claim.
      
2.  Evidence received since the March 1984 rating decision includes new evidence consisting of the Veteran's credible reports of continuity of back pain since service; relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to belabor its impact on the matter as any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A March 1984 rating decision denied the Veteran's original claim of service connection for a back disability based on a finding that the disability was not shown to be related to his service.  Although the Veteran filed a notice of disagreement, he did not perfect his appeal and the decision became final. 38 U.S.C.A. § 7105.

Evidence of record at the time of the March 1984 rating decision included service treatment records (STRs) and VA and private treatment records.  Although the Veteran's STRs documented an injury in service that resulted in months long treatment for back pain, the Veteran's February 1969 separation examination noted that the Veteran's back pain was clinically treated with no complication and no sequelae.  VA and private treatment records related the Veteran's complaints of back pain to subsequent post-service accidents. 

As the claim was previously denied based on a finding that the Veteran's current back disability is unrelated to service, for evidence to be new and material, it must related to this unestablished fact (i.e., it must tend to show a nexus between the back disability and service).  Evidence received since the March 1984 rating decision includes additional VA and private treatment records and statements from the Veteran which note that his current chronic back pain is related to an injury in service that was then worsened by subsequent accidents.  As this evidence is presumed credible in determining whether this claim should be reopened, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a back disability must be reopened.


ORDER

The appeal to reopen a claim of service connection for a back disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  


Service Connection for a Back Disability

As the record contains evidence that the Veteran has a current back disability, evidence of an injury in service, and evidence (allegations of continuity) suggesting a nexus between the current disability and an injury in service, an examination to secure a medical opinion as to whether or not there indeed is such a nexus is necessary.  

It is clear upon review of the record that the Veteran suffered significant intervening injuries to his back following his separation from service.  Private treatment records in 1977 show that the Veteran was treated (and hospitalized) for chronic low back strain following a motor vehicle accident in December 1976.  Private treatment records in February 1982 show that the Veteran was involved in a significant motor vehicle accident in October 1981.  In his December 2010 statement, the Veteran reported that he suffered an on-the-job injury to his back while working at a VA hospital in 1992.  Despite these intervening injuries, the Veteran alleges that the initial injury to his back during service has continued to the present day.  In other words, he purports he continued to have low back symptoms after the initial injury and prior to the intervening injury.  As he is competent to report the onset of back pain in service, the Board finds that the examiner must acknowledge and discuss the Veteran's contention.  That said, however, the Veteran's contention regarding this symptom must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record reflects that there may be additional existing relevant treatment records that have not been sought or associated with the record.  In his December 2010 statement, the Veteran identified several family physicians (Dr. Weiner, Dr. Zewinski, and Dr. Bennett) who treated him for chronic back pain.  It is unclear whether VA sought such records.  Additionally, December 2010 treatment records from the Memphis VA Medical Center note that x-rays were to be taken of the L-spine.  The November 2012 statement of the case referred to a December 30, 2010, x-ray which revealed degenerative disc disease.  As such records are not in the claims file, they must be associated with the record for the Board's review to ensure equitable adjudication of the claim.  Notably, VA treatment records are constructively of record.

Service Connection for a Variously Diagnosed Psychiatric Disability

In his December 2010 statement, the Veteran reported developing psychiatric symptoms after his separation from service.  He provides two theories of entitlement for service connection for a psychiatric disability.  First, he alleges that his psychiatric disability is related to a traumatic experience in service (the death of 27 coworkers in a 1968 plane crash).  In his appellate brief, he cited to an online article describing the plane accident.  As the record contains evidence that the Veteran has a current psychiatric disability, evidence of an event in service, and an indication that the psychiatric disability may be associated with events in service, an examination to secure a medical opinion as to whether or not there indeed is such a nexus is necessary.  

With respect to his second theory of entitlement to service connection, he alleges that his unresolved back pain resulted in stress, depression, and mental anguish.   As the actions requested on remand could result in a grant of service connection for a low back disability, which, in turn, could potentially result in service connection for a psychiatric disability, the Board finds that the claim for service connection a psychiatric disability is inextricably intertwined with the claim for service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Additionally, the record reflects that there may be additional existing relevant treatment records that have not been sought or associated with the record.   In a September 1993 medical report, Dr. Roger Vogelfanger enclosed copies of a (then) recent discharge summary and of the Veteran's psychological testing that would explain his psychiatric condition "in detail."  Neither is associated with the record.  

An October 2005 Discharge Summary from Dr. Vogelfanger at St. Francis Hospital notes that the Veteran received mental health treatment from 1993 to 2001.  That summary also identifies follow-up treatment with Christy McLaughlin, a nurse practitioner, and Randy Flowers, a licensed clinical social worker.  An October 2010 VA treatment record notes that the Veteran reported inpatient psychiatric treatment at St. Francis Hospital in 2004 and 2005.  None of those records has been associated with the record.

In an undated PTSD statement, the Veteran identified receiving mental health treatment from Midtown Counseling Center (Annette Lawrence) and Southeast Mental Health Center (Dr. Candace Thompson and Stuart Dyer).   There is no indication in the record that VA sought to obtain such records.

Additional Considerations

The record also suggests that the medical evidence is otherwise incomplete.  The most recent VA treatment records associated with the record are dated in January 2011.  Updated records of any VA and/or private treatment the Veteran has received for his back pain and/or for mental health are likely to contain pertinent information (and VA records are constructively of record), and must be secured.  

Furthermore, the current record includes a one-page Social Security Administration (SSA) Inquiry summary which notes that a disability onset date of August 18, 2010.  Any related medical records existing are constructively of record, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for a back and/or psychiatric disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should specifically obtain complete records from Dr. Vogelfanger, with the St. Francis Hospital, the Midtown Counseling Center, and the Southeast Mental Health Clinic.  The AOJ should also obtain complete records from Drs. Wiener, Zewinski, and Bennett.  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.

2.  The AOJ should also secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for back pain and a psychiatric disability (i.e., update to the present the records of his VA treatment for such conditions).  The AOJ should take all necessary steps to obtain information (including personnel records) from the VA regarding the Veteran's reported on-the-job injury in 1992.

3.  The AOJ should obtain for the record any (and all) medical records considered in connection with the Veteran's claim for SSA disability benefits.  If no such records exist, it should be so noted in the record (with explanation) and the Veteran should be so advised.

4.  After the development sought above is complete, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.   Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back disability found. 

(b) Based on the factual record, please identify the likely etiology for each diagnosed back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to a back injury sustained in a motor vehicle accident in 1967 or is otherwise related to service?  The examiner should be advised that the Veteran is still able to be service connected for any current low back disability, despite intervening back injuries, if the injury had its onset in service or is otherwise related to service.  If the current back disability is attributable solely to intervening back injuries, the examiner should explain why NONE of the current back disability would be attributable to the injury sustained in service.  

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  If the VA opinion provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After completion of the above, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Following an examination of the Veteran and review of the record, the examiner should:

(a)  Identify (by diagnosis) each of the Veteran's current psychiatric disabilities, specifically indicating whether he has PTSD in accordance with DSM-IV based on any stressor events in service, and offer an opinion (as to each diagnosis) whether such diagnosis is related to the Veteran's service/events therein.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  

(b) The examiner should also indicate whether any diagnosed psychiatric disorder other than PTSD is at least as likely as not (a 50% or better probability) related to the Veteran's service.  

(c) If service connection for a back disability is granted, the examiner should also address whether it is at least as likely as not (a 50% or better probability) that the Veteran's psychiatric disability was caused by his service-connected back disability.

All opinions should be accompanied by detailed rationale consistent with the evidence of record.  If the examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6. The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


